department of the treasury internal_revenue_service washington c tax exempt government e division and ntities jun u i l xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxaxxxk legend taxpayer a xxxxxxxxxxxxxxaxxxx individual b xxxxxxxxxxxxxxxxx ira y xxxxxxxxxxxxxxxx company c xxxxxxxxxxxxxxxx amount d xxxxxxxxxxxxxxxx amount e xxxxxxxxxxxxxxxxx company d xxxxxxxxxaxxxxxxxx financial advisor p xxxxxxxxxxxxxxxxxxxxxx date date xxxxxxxxxxxxxxxkx xxxxxxxxxxxxxxxx date xxxxxxxxxxxxxxxx dear xxxxxxxxxxx this letter is in response to your letter dated xxxxxxxxxxx submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a age represents that she received a distribution from ira y totaling amount e taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error committed by financial advisor p in addition taxpayer a suffered from an illness that prevented her from realizing the error taxpayer a further asserts that amount d a portion of amount e that she wishes to rollover has not been used for any other purpose taxpayer a is the widow of individual b individual b maintained ira y with company c taxpayer a was the beneficiary of ira y on date individual b died and taxpayer a received instructions from financial advisor p an agent for company d for claiming the death_benefits on date taxpayer a received a lump sum distribution of amount e from ira y and deposited the check into her checking account on date taxpayer a upon the advice of financial advisor p wrote a check for amount d to company d in order to affect a rollover and to purchase a qualified_individual retirement annuity with company d financial advisor p inadvertently marked the non-qualified annuity box instead of the qualified annuity box contrary to taxpayer a's instructions and intentions taxpayer a believed that financial advisor p on her behalf had rolled over amount d to a qualified ira annuity taxpayer a was not aware of the mistake on the part of individual p until when she received form 1099-r from company c and contacted her accountant for preparation of her year tax_return in a letter dated date financial advisor p admitted that while completing the paperwork he inadvertently marked the non-qualified box financial advisor p further states that he failed to recognize that the contract type was labeled non-qualified when he received a copy taxpayer a has been under doctor's care for the treatment of metastatic breast cancer for several years she has been extremely ill which required strong pain medication as well as anti-anxiety medication during the period following individual b’s death and through the 60-day period following the distribution of amount e which prevented her from noting financial advisor p’s mistake based on the foregoing facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 other than an ira for the benefit of sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted is consistent with taxpayer a's assertion that the failure to accomplish a timely rollover was caused by an error committed by financial advisor p and that taxpayer a’s medical_condition contributed to her failure to realize that amount d was not placed in a qualified annuity therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira y taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount d into a rollover ira provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether ira y satisfied the requirements of sec_408 of the code a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions concerning this ruling please contact xxxxxxxxxxxxxx se t p ra t3 at xxxxxxxxxxxxx sincerely yours pf ea laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc xxxxxxxxxxxxxxxxxx
